Citation Nr: 1034637	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of post-surgical internal 
derangement of the right knee, for the period of May 14, 2004, 
through May 24, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of post-surgical internal 
derangement of the right knee, for the period of May 25, 2007, 
through December 31, 2008 (excluding convalescent periods from 
May 25, 2007 to August 31, 2007; October 26, 2007 to January 31, 
2008; and, September 12, 2008 to December 31, 2008).

3.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of post-surgical internal 
derangement of the right knee, beginning January 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to 
November 1978 and April 1980 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for his right knee disability and assigned a 10 
percent rating.  The Veteran timely appealed that decision.  

During the appeal period, the Veteran had three right knee 
surgeries in May 2007, October 2007, and September 2008.  In 
September 2007, December 2007, and March 2009 rating decisions, 
the Veteran was assigned convalescence temporary total ratings 
under 38 C.F.R. § 4.30 following his knee surgeries.  Thus, the 
Board has defined the issues above based on the evidence of 
record.

The Board also notes that prior to the April 2006 rating 
decision, service connection was denied for the Veteran's right 
knee disability in July 1980 and June 1992 rating decisions, both 
of which became final.

The issues as to initial ratings for the periods of May 25, 2007, 
to December 31, 2008, and for the period beginning in January 
2009 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran reports right knee instability and was issued a 
knee brace.

2.  The record contains x-ray evidence of arthritis.

3.  During the period of May 14, 2004, through May 24, 2007, the 
Veteran's right knee is not shown to have flexion limited to 45 
degrees; extension limited to 15 degrees; locking, pain or 
effusion due to dislocated semilunar cartilage; or, evidence of 
more than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for instability-related service-connected residuals of 
post-surgical internal derangement of the right knee, for the 
period of May 14, 2004, through May 24, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258 (2009).

2.  The criteria for a separate award of a 10 percent rating for 
right knee arthritis have been met.  VA General Counsel Opinion 
(VAOPGCPREC 23-97, VAOGCPREC 9-98); 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for residuals of post-surgical internal derangement of 
the right knee.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's right knee is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5260 for the period from May 14, 2004, 
through May 24, 2007.  The Veteran argues on appeal that he 
warrants an evaluation in excess of 10 percent.  

When flexion of the knee is limited to 45 degrees, a 10 percent 
rating may be assigned.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  A 30 percent rating may 
be assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating may be assigned.  When 
extension is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Regarding the evidence of record, the Veteran was seen in May 
2004 for VA treatment on his right knee.  At that time, there was 
no edema, but crepitus was noted, without any acute changes.  
There was no noted significant limitation of movement or gait, 
and no limp was noted.  In June 2004, the Veteran was noted pain 
rated at 3 out of 10 pain in his right knee, which increased when 
standing.  He also had 5 out of 5 strength in his right leg, with 
mild right calf atrophy.  Anterior right drawer was negative, and 
there was no noted swelling or effusion of the right knee.  The 
Veteran was later fitted for a right knee brace in June 2004, 
which he wore throughout the appeal period in question.

Other treatment records within the period of May 14, 2004, 
through May 24, 2007 demonstrate similar findings.  The Board 
will note that the pain level reported by the Veteran fluctuated 
from as low as 0 out of 10 to as high as 9 out of 10 in 
intensity, but the Veteran consistently reported an increase of 
pain when standing.  

Additionally, the VA treatment records dated in January 2005 
noted range of motion in the right knee from 0 to 120 degrees 
with mild lateral laxity and a negative drawer.  There was no 
deformity or effusion of his right knee, though there was an 
anterior medial scar.  The Veteran also reported in May 2006 that 
his right knee pops side-to-side and sometimes would give way 
without warning, and in June 2006 he reported that his right knee 
locked intermittently.  Magnetic Resonating Images (MRI) and x-
rays from March, June and November 2006 revealed normal right 
knee findings.

The Veteran underwent a VA right knee examination in March 2006.  
He reported that he was most restricted by pain in his right 
knee, rather than by fatigue, weakness, or lack of endurance on 
repetitive motion.  The Veteran also complained of constant pain, 
stiffness and swelling, as well as instability, locking and 
fatigability, which had increased in the last two years.  He 
reported that the symptoms affected his ability to tolerate the 
constant standing and walking required to work.  The Veteran took 
Tylenol to control his knee pain.  He further noted that the 
right knee pain was severe and constant without any flaring.  
Precipitating factors for pain were cold, damp weather, walking 
over half a block, climbing stairs, and standing longer than 45 
seconds.  There were no alleviating factors, although the Veteran 
stated that Epsom salts and warm water decreased his pain 
somewhat.  He wore a knee brace during the examination.  The 
Veteran also reported that he lost 50 to 60 days of work in the 
last year due to right knee pain.  He further reported that he 
was a cook, a job that required lots of standing and precipitated 
right knee pain.

During the examination, the Veteran did not demonstrate any 
dislocation or subluxation, nor did he have any constitutional 
symptoms of inflammatory arthritis.  The right knee had weakness 
of "4/5+" noted on extension and flexion compared to "5/5+" 
for his left knee.  The Veteran also had guarding and an 11-inch 
scar on the medial aspect of the right knee.  The Veteran had an 
abnormal gait due to a limp when he stepped with his right leg.  
There was no ankylosis of the Veteran's right knee.  The 
Veteran's right knee had flexion to 60 degrees with pain and to 
65 degrees with repetition.  The Veteran had right knee extension 
to 0 degrees without pain or change on repetition, and there was 
no instability noted on examination.  The Veteran groaned and 
strained excessively throughout the examination, and the examiner 
found that he was most restricted by pain rather than weakness, 
fatigue, or lack of endurance on repetitive motion.

The Veteran underwent another VA right knee examination in May 
2007.  He was scheduled for right knee surgery two days following 
the examination.  The Veteran complained of constant pain, 
stiffness, swelling, instability, locking and fatigability, which 
had been increasing for the past 4 to 5 years.  He described his 
pain as moderate to severe in severity and constant in duration.  
It was noted as that flexion decreased by 5 degrees during a 
flare-up.  The Veteran listed cold weather and using stairs as 
precipitating factors of right knee pain.  The Veteran wore a 
right knee brace during the examination.  He also indicated a 
loss of 50 days of work in the past year due to the right knee 
symptoms.  The VA examiner noted that the Veteran's knee 
dislocated in 1978 for which he was operated on at that time, but 
did not note any recent dislocations of the Veteran's right knee.  
The Veteran did not have any constitutional symptoms of 
inflammatory arthritis.

Objectively, the Veteran was noted as having weakness in his 
right knee of "4/5" on flexion and extension compared to "5/5" 
in his left knee.  There was guarding of the right knee, as well 
as a 7.5 inch surgical scar and mild bogginess in the medial 
aspect of his right knee.  The Veteran's gait was abnormal, with 
a limp when stepping on his right knee.  There was no ankylosis.  
His right knee had flexion to 60 degrees with pain and to 50 
degrees with repetitive motion.  The Veteran had extension to 0 
degrees with pain, but without change on repetition.  There was 
no demonstration of instability during examination.  The VA 
examiner noted that the Veteran was most limited by pain in his 
right knee rather than fatigue, weakness, lack of endurance or 
incoordination.  A May 2007 x-ray revealed medial joint space 
narrowing bilaterally.

The Board notes that the foregoing evidence demonstrates that the 
Veteran had mild lateral laxity in his right knee during the 
period of May 14, 2004, through May 24, 2007, as well as popping 
side-to-side.  The Veteran wore a knee brace throughout that 
period.  However, the evidence does not demonstrate that the 
Veteran had any moderate lateral instability or subluxation 
during that period.  Thus, the Board finds that the Veteran's 
disability picture most closely approximates that of slight 
lateral instability.  Such a disability picture approximates a 10 
percent evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Moreover, there are no other 
relevant diagnostic codes that afford a higher evaluation for 
right knee instability.  For example, despite complaints of right 
knee locking, there is no demonstration of frequent episodes of 
this locking, nor is there a showing of dislocated cartilage of 
the right knee, such as to warrant a 20 percent rating under 
Diagnostic Code 5258.  

At this juncture, the Board will consider the propriety of 
assigning separate ratings accounting for both the arthritis and 
instability components of the Veteran's right knee symptoms.  In 
this vein, the VA General Counsel has held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997). Moreover, in VAOPGCPREC 9-98, it 
was held that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on x-ray findings 
and limitation of motion, the limitation of motion under DC 5260 
or DC 5261 need not be compensable but must at least meet the 
criteria for a zero- percent rating.

The record here shows x-ray evidence of arthritis.  (See May 2007 
x-ray report).  Moreover, the March 2006 VA examination revealed 
flexion to 60 degrees, which meets the criteria for a 
noncompensable evaluation for limited flexion.  Additionally, 
although objective tests such as the drawer sign have been 
negative, the Veteran is competent to report that his knee feels 
unstable.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, 
it is noted that he was issued a knee brace, further indicating 
some degree of right knee instability.  For all of these reasons, 
assignment of separate ratings is appropriate here.  Moreover, 
pursuant to Diagnostic Code 5003, addressing degenerative 
arthritis, a 10 percent rating applies for confirmed limitation 
of motion and x-ray findings of arthritis.  There is no basis for 
an evaluation in excess of 10 percent based on the actual range 
of motion findings of record, even considering the Veteran's 
reports of pain- indeed, such pain has not been shown to have 
resulted in additional functional limitation commensurate with a 
20 percent rating under the applicable range of motion codes 
(Diagnostic Codes 5260, 5261) at any time during the period in 
question.  
  
The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings do not 
establish loss of both right knee flexion and extension to a 
compensable degree. Thus, assignment of separate evaluations for 
limitation of flexion and extension of the right leg is not 
appropriate here.

Finally, the Board has considered whether the Veteran's service-
connected post-surgical internal derangement of the right knee, 
for the period of May 14, 2004, through May 24, 2007, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted, even when acknowledging the Veteran's report of 
missing significant time from work.  Such is deemed contemplated 
by the rating schedule.

Accordingly, the Board finds that an initial evaluation in excess 
of 10 percent for the service-connected instability-related 
residuals of post-surgical internal derangement of the right knee 
must be denied.  However, a separate 10 percent evaluation, but 
no higher, is warranted for the arthritis-related symptomatology.  
In reaching the above conclusions, the benefit of the doubt 
doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for instability-
related service-connected residuals of post-surgical internal 
derangement of the right knee, for the period of May 14, 2004, 
through May 24, 2007, is denied.

A separate 10 percent award of service connection for right knee 
arthritis is granted, subject to governing criteria applicable to 
the payment of monetary benefits. 


REMAND

The Board notes that following the Veteran's May 2007 and October 
2007 right knee surgeries, the Veteran was not afforded another 
VA examination.  Nor are there any measurements of the Veteran's 
extension and flexion upon which the disability on appeal can be 
rated for those periods.  Moreover, the Board observes that 
following the Veteran's third surgery in September 2008, he was 
seen at a January 2009 Pain Management Consultation, where such 
measurements were taken.  Those consultation results demonstrated 
a worsening of the Veteran's condition; however, that 
consultation is inadequate upon which to rate the Veteran as it 
does not discuss any of the Deluca factors, such as fatigability 
or lack of endurance.  Thus, the Board finds that a VA 
examination is necessary in this case.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (a VA examination must be based on an accurate 
factual premise); see also McLendon v. Nicholson, 20 Vet App. 79, 
81 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Associate any ongoing VA treatment 
records with the claims file.  

2.  Schedule the Veteran for a VA knee 
examination to determine the current 
nature and severity of his right knee 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the VA 
examiner should comment as to the 
Veteran's right knee extension, flexion, 
any ankylosis of the right knee, any 
lateral instability or subluxation of the 
right knee, and any arthritis of the right 
knee.  The VA examiner should also note 
any pain on motion, as well as any other 
functional impairment such as dislocation 
and "locking" episodes of the right 
knee.  The VA examiner should so comment 
as to any additional pain, weakness, 
fatigability, lack of endurance, or 
incoordination which affects the Veteran's 
right knee.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefits sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


